Dismissed and Memorandum Opinion filed September 13, 2012




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00660-CR
                                 NO. 14-12-00661-CR
                                 NO. 14-12-00662-CR
                                 NO. 14-12-00663-CR

                           GARY D. WOMACK, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the 209th District Court
                              Harris County, Texas
          Trial Court Cause Nos. 1305382, 1305383, 1305384, and 1305385


                  MEMORANDUM                         OPINION


      Appellant entered a guilty plea to four charges of child pornography. In each case,
in accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to confinement for nine years in the Institutional Division of the
Texas Department of Criminal Justice. The sentences were ordered to run concurrently.
Appellant filed a pro se notice of appeal in each case. We dismiss the appeals.
       In each case, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the defendant has
no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in each record on appeal. See Tex. R. App. P. 25.2(d). In each appeal, the
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).

       Accordingly, we order the appeals dismissed.


                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                            2